DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/18/2022 has been entered. No amendment has been made and claims 1-10 have been argued by the applicant. Therefore, claims 1-10 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahlstorff G (DE – 102006018892 B3, Examiner disclosed English machined translation of description for claim rejection reference).
As per claim 1, Kahlstorff discloses Electric Energy Producing Device for road and rail traffic comprising:
first and second energy absorbing units (2, 13, on both side, Fig: 4) disposed along a direction of travel of the vehicle (Fig: 4), the first and second energy absorbing units each having a first surface (Attached figure and fig: 4) for engagement with a second surface (Attached figure and fig: 4) disposed on the vehicle such that the first and second energy absorbing units are compressed when the second surface travels past and engages with the first surface of the first and second energy absorbing units ([0048], Fig: 4);
wherein the first and second energy absorbing units (2, 13), when compressed, are configured to convert a kinetic energy of the vehicle to one or more of potential, heat and electrical energy ([0018], [0023] – [0026], Fig: 4); and
the first and second energy absorbing units (2, 13) are opposed to each other in a lateral direction relative to a direction of travel of the vehicle (Attached figure and fig: 4) such that forces acting on the second surface from the first and second energy absorbing units cancel in the lateral direction ([0048], Attached figure and fig: 4).

As per claim 2, Kahlstorff discloses wherein the first and second energy absorbing units (2, 13) comprise a first pair of energy absorbing units, the device further comprising at least a second pair of energy absorbing units disposed in the direction of travel relative to the first pair of energy absorbing units (the fluid cylinder (2) horizontally between ……………. and mounted multiple times, that is at least second pair of energy absorbing unit, [0046] and [0048], Fig: 4).

As per claim 3, Kahlstorff discloses wherein the first surface (Attached figure and fig: 4) comprises a wheel (10, Fig: 4) rotatable about an axis (Attached figure and fig: 4) such that the wheel rolls over the second surface (Attached figure and fig: 4).

    PNG
    media_image1.png
    771
    640
    media_image1.png
    Greyscale


As per claim 6, Kahlstorff discloses wherein the first and second energy absorbing units (2, 13) comprise one or more of a spring, a damper and an electrical generator ([0047] – [0048], Fig: 4).

As per claim 7, Kahlstorff discloses wherein the first and second energy absorbing units (2, 13) are fixed to the one or more rails (Fig: 4).

As per claim 8, Kahlstorff discloses wherein the second surface (Attached figure and fig: 4) is selectively movable into and out of engagement with the first surface ([0048], Fig: 4).

As per claim 9, Kahlstorff discloses further comprising an energy storage device for storing the converted kinetic energy (the object is achieved by a device for obtaining electrical energy in rail traffic, which device has at least one fluid cylinder element arranged on a rail barrier, [0018], Fig: 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahlstorff G (DE – 102006018892 B3, Examiner disclosed English machined translation of description for claim rejection reference) as applied to claims 1 and 9 above, and further in view of Brand et al. (US – 2009/0309370 A1).
As per claim 10, Kahlstorff discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the energy storage device is a flywheel.
Brand discloses Method and System for Generating Electricity comprising:
the energy storage device is a flywheel (fly wheel assembly 302, [0033], Fig: 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Electric Energy Producing Device for road and rail traffic of the Kahlstorff to include flywheel for energy storage as taught by Brand in order to provide more and smooth out power delivery from the generator.

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose wherein the second surface is a wedge having two inclined surfaces extending laterally outward at an angle (Claim 4) and wherein the two inclined surfaces are curved (Claim 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657